O’SCANNLAIN, Circuit Judge,
dissenting.
I must respectfully dissent from the decision to reverse the district court and to award disability benefits. The Commissioner’s decision to deny benefits may be overturned “only if it is not supported by substantial evidence.” Morgan v. Apfel, 169 F.3d 595, 599 (9th Cir.1999). Substantial evidence means “such relevant evidence as a reasonable mind might accept as adequate to support a decision.” Id. Where the evidence is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that must be upheld. Id.; Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir.1995).
In this case, the ALJ rejected Andrey-ka’s complaints of debilitating diarrhea. To do so, the ALJ must provide “specific, cogent reasons for the disbelief.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995). “[T]he Commissioner’s reasons for rejecting the claimant’s testimony must be clear and convincing.” Morgan, 169 F.3d at 599. The reasons the ALJ provided for rejecting Andreyka’s testimony were (1) her numerous daily activities were inconsistent with her testimony of debilitating disability; (2) there were two prior inconsistent statements on the record; (3) the claimant’s behavior during the hearing was inconsistent with her claim; (4) the claimant’s testimony was inconsistent with the documentary medical evidence; and (5) the fact the claimant was willing to be transferred by her employer to another job, and the fact the claimant worked in antiques, supports an inference that she fabricated her testimony and in fact had the residual capacity to perform sedentary work.
Taken as a whole, the ALJ provided specific and legitimate reasons for rejecting Andreyka’s testimony. We have upheld decisions to reject claimant testimony based on less substantial reasons than these. See e.g., Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.2001); Morgan, 169 F.3d at 599-600; Fair v. Bowen, 885 F.2d 597, 604 n. 5 (9th Cir.1989). “It may well be that a different judge, evaluating the same evidence, would have found [the] allegations ... credible.” Fair, 885 F.2d at 604. This administrative law judge did not. Accordingly, I respectfully dissent.